705 So.2d 136 (1998)
Virgil Earl GLISSON, Jr., and A. August Quesada, Jr., Appellants,
v.
JACKSONVILLE TRANSPORTATION AUTHORITY, an independent agency existing under the Charter and laws of the Consolidated City of Jacksonville, Appellee.
No. 97-835.
District Court of Appeal of Florida, First District.
February 6, 1998.
August Quesada, Jacksonville, for Appellants.
Philip A. Webb, III, and Pamela S. Lynde of Webb, O'Quinn & Murphree, P.A., Jacksonville, for Appellee.
*137 PER CURIAM.
Appellants seek review of a final order directing them to pay attorney fees to appellee pursuant to section 57.105, Florida Statutes (1991). Because the trial court's order contains no findings of fact to support the award of attorney fees, we are unable intelligently to review the propriety of that award. See, e.g., Fernandez v. Chiro Risk Management, Inc., 700 So.2d 65 (Fla. 2d DCA 1997); Mickler v. Graham, 611 So.2d 93 (Fla. 1st DCA 1992). Accordingly, we reverse and remand. On remand, if the trial court again concludes that an award of attorney fees is appropriate, it shall recite in its order the facts upon which it bases that conclusion. In addition, it shall comply with the requirements of Florida Patient's Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). See, e.g., Key West Polo Club Developers, Inc. v. Towers Constr. Co., 589 So.2d 917 (Fla. 3d DCA 1991).
REVERSED and REMANDED, with directions.
ALLEN, WEBSTER and DAVIS, JJ., concur.